Exhibit 10.5

 

[g152851kji001.jpg]

 

August 3, 2006

Brian M. Posner

Re:

 

Amendment to Severance Agreement dated May 4, 2006 between Pharmacopeia Drug
Discovery, Inc.
(“Pharmacopeia”) and Brian M. Posner (the “Agreement”)

Dear Mr. Posner:

Reference is made to the Agreement.

In consideration of your continued employment by Pharmacopeia, Pharmacopeia and
you hereby agree to amend and restate Section 1(g)(ii)(A) (Termination and
Effect of Termination—Change in Control Termination—Stock Options) of the
Agreement in its entirety as follows:

Section 1(g)(ii)(A)

[1(g)(ii)] “(A)(i) notwithstanding anything to the contrary contained in the
2004 Plan or any other stock option or incentive compensation plan of the
Company, any unvested stock options or other incentive securities which were
granted to Employee prior to the term of this Agreement under the 2004 Plan or
any such other stock option or incentive compensation plan shall immediately
vest on the date of such termination of Employee’s employment, the expiration
date of the exercise period for such options or other securities shall be the
earlier of  (1) the later of (A) December 31 of the year of such termination of
the Employee’s employment, or (B) two-and-one-half (2.5) months following the
date of such termination of Employee’s employment, and (2) the expiration of the
term of the option, and the Company shall take all actions necessary or
advisable to give effect to this Section 1(g)(ii)(A); and

(ii) notwithstanding anything to the contrary contained in the 2004 Plan or any
other stock option or incentive compensation plan of the Company, any unvested
stock options or other incentive securities which are granted to Employee during
the term of this Agreement under the 2004 Plan or any such other stock option or
incentive compensation plan shall immediately vest on the date of such
termination of Employee’s employment, the expiration date of the exercise period
for such options or other securities shall be the earlier of (1) one (1) year
following the date of termination or (2) the expiration of the term of the
option,


--------------------------------------------------------------------------------




 

and the Company shall take all actions necessary or advisable to give effect to
this Section 1(g)(ii)(A); and”

If you are in agreement with the terms of this letter agreement please sign
below and return one copy to my attention.

Very truly yours,

 

/s/ Leslie J. Browne, Ph.D.

 

Leslie J. Browne, Ph.D.

President and Chief Executive Officer

 

 

ACKNOWLEDGED, AGREED AND

ACCEPTED THIS 3RD DAY OF

AUGUST, 2006

 

 

 

/s/ Brian M. Posner

 

Brian M. Posner

Executive Vice President and

Chief Financial Officer

 


--------------------------------------------------------------------------------